PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith, Jeremy, C.
Application No. 16/166,965
Filed: 22 Oct 2018
For: ACTIVE COVER PLATES


:
:
:	Corrected Filing Receipt
:
:
:


Enclosed please find a corrected filing receipt for the above-identified application. Provisional application number 61/574,344, filed August 1, 2011, has been added to the Domestic Priority data as claimed by application section.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET